Citation Nr: 0922497	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  05-31 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
September 1973, with subsequent duty in the Air Force 
Reserve.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, that denied the 
benefit sought on appeal.  
			
In December 2008 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest within 
one year from the date of separation from service, is not 
shown to be causally or etiologically related to active 
service, and any hearing loss preexisting the Veteran's 
reserve duty was not aggravated by that duty.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West Supp. 
2005); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims he incurred his hearing loss while working 
as an Aircraft Maintenance Specialist during active duty.  To 
establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

In addition, two theories of presumptive service connection 
are raised in this matter.  Under the first, certain chronic 
diseases, such as organic disease of the nervous system, 
including sensorineural hearing loss, may be presumed to have 
been incurred in or aggravated during service if manifested 
to a compensable degree (10 percent) within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Here, the first documented diagnosis of hearing loss was made 
in 1982, nine years after the Veteran's discharge.  Because 
no diagnosis of hearing loss was made within one year of the 
Veteran's service separation, the presumption for service 
connection for chronic diseases does not apply.  

Under the second theory of presumptive service connection 
raised here, applicable law provides that service connection 
will be granted if it is shown that the Veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered, or disease contracted, in the 
line of duty in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
	
Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment. 38 U.S.C.A. 
§ 1111.  The term "noted" denotes only such conditions that 
are recorded in examination reports.  The existence of 
conditions prior to service reported by the Veteran as 
medical history does not constitute a notation of such 
conditions, but it will be considered together with all of 
the other evidence in question as to the commencement of the 
disease or disability.  38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed preservice 
should be based on a thorough analysis of the evidentiary 
showing and careful correlation of all medical facts, with 
due regard to manifestations, clinical course and character 
of the particular injury or disease or residuals thereof.  
Id.  
An injury or disease that has been determined to be 
preexisting will then be presumed to have been aggravated by 
service where there is an increase in the severity of the 
disability during service.  The burden to show no aggravation 
of a pre-existing disease or disorder during service lies 
with the government. Cotant v. Principi, 17 Vet. App. 117, 
131 (2003).  VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service and the claimant is not required to show that 
the disease or injury increased in severity during service. 
See VAOPGCPREC. 3- 03 (July 16, 2003) (69 Fed. Reg. 29178 
(2004). 

Here, the Board notes that the Veteran's hearing loss was 
first documented in 1982, prior to a reserve examination from 
June 1986 that documents hearing loss.  As such, the Board 
must find that the Veteran's hearing loss pre-existed the 
Veteran's Air Force Reserve duty.  While the character of the 
Veteran's reserve duty is unknown, the Board finds this is of 
no consequence because there was no aggravation of the 
Veteran's hearing loss due to this duty.

The June 1986 examination report specifically attributed the 
Veteran's hearing loss to his stapedectomy, a surgical 
procedure the Veteran underwent on his right ear in 1982.  
Moreover, on review of the 1982 medical and surgical records, 
the February 2009 VA examiner explained that due to the 
diagnosis rendered and the Veteran's family history, his 
hearing loss was genetic and his "military service neither 
provoked the onset nor aggravated the condition."  Given 
this, aggravation may not be conceded in this case.  The 
etiology noted in the June 1986 report itself  constitutes 
clear and unmistakable evidence that the appellant's right 
ear hearing loss in 1986 was not aggravated by service but 
was due to another source, and the February 2009 VA 
examination report is further clear and unmistakable evidence 
that the Veteran's bilateral hearing loss was not aggravated 
by service.  The Board finds that the presumption of 
aggravation has been rebutted.  

Turning to the issue of whether service connection is 
warranted on a direct basis, the Veteran has met the first 
requirement for direct service connection.  Impaired hearing 
will be considered to be a disability under C.F.R. §3.385 
when either 1) the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, 2) when the auditory threshold in at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 26 decibels or greater, or 3) when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  At a February 2009 VA examination, the Veteran's 
auditory threshold was 40 Decibels or greater at 500, 2000, 
3000, and 4000 Hertz in the right ear, and at 3000 and 4000 
Hertz in the left ear.  As for in-service incurrence, the 
only audiometric information contained in the Veteran's 
active duty records is an audiogram from February 1973, close 
to the date of the Veteran's discharge, which shows normal 
hearing for VA purposes.

Additionally, the Board finds that the negative nexus 
evidence in this case outweighs the positive.  Taking the 
positive evidence first, in a June 1982 letter, R.T. Stone, 
M.D. stated, "[h]e has some sensorineural hearing loss in 
both ears from his acoustic trauma on the flight line."  In 
an August 1982 letter, Dr. Stone stated, "[the Veteran] is 
doing well. His hearing is up 25 points. It is only the 
result of the high frequency hearing loss which he got during 
the service."  As for the negative evidence, a July 2005 VA 
examiner found, "it is unlikely that present hearing loss is 
d/t [due to] noise exposure in service."  A February 2009 VA 
examiner found the Veteran's hearing loss is "less likely as 
not (less than 50/50 probability) caused by or a result of 
noise exposure on AD [active duty].

There are no other nexus opinions aside from these in the 
claims file.  On review of these conflicting conclusions, the 
Board finds the evidence is not in equipoise and that the 
probative value of the negative evidence, and in particular 
the February 2009 report, outweighs that of the 1982 private 
medical records.  The February 2009 VA examiner found, 
"[e]vidence in SMR [service medical records] reveals that 
Veteran's hearing was WNL [within normal limits] in Feb. 
1973. In general, the greatest changes in hearing d/t [due 
to] noise occur w/i [within] the earliest periods of 
exposure. In other words, if this Veteran was exposed to 
essentially the same level of noise throughout his military 
service, changes reflective of that exposure would have been 
evident by the time of the exam in Feb 1973 that reveals nl 
[normal] hearing."  The examiner went on to note, "The 
Institute of Medicine recently reinforced the generally held 
belief that Hl [hearing loss] attributable to noise exposure 
does not enjoy a delay in onset. Rather hearing is more 
likely to improve once exposure is d/c'd [discontinued]. 
Further, there is no evidence that HL [hearing loss]  
progresses as a consequence of a specific exposure once the 
exposure to that source of noise is d/c'd [discontinued]."  
Addressing Dr. Stone's 1982 reports, the examiner noted that 
Dr. Stone's diagnosis was otosclerosis, which is "thought to 
be hereditary or related to a metabolic, infectious, or 
vascular disorder."  The examiner opined, "I am unaware of 
any evidence that noise exposure either provokes or 
aggravates the disease."  The VA examiner noted that Dr. 
Stone's records reveal a family history of hearing loss, with 
the Veteran's father falling "'totally deaf in [his] 
30's.'"  The examiner stated, "[i]n my opinion, this is 
strong evidence that the Veteran's hl [hearing loss] was 
genetic and that his military service neither provoked the 
onset nor aggravated the condition."  In a similar vein, the 
rationale for the July 2005 VA examiner's opinion was that, 
"based on the normal hearing test 7 mo [months] prior to 
discharge and the manifestation of otosclerosis later, it is 
unlikely that present hearing loss is d/t [due to] noise 
exposure in service."

As the February 2009 VA examiner provided a detailed 
explanation as to why the Veteran's hearing loss is not 
consistent with the type of hearing loss due to noise, and 
given the etiology of the diagnosis rendered by Dr. Stone and 
its consistency with the Veteran's family history, the Board 
finds the probative value of the February 2009 VA examination 
report is greater than the cursory conclusions of the 1982 
records.  The February 2009 findings are further bolstered by 
the July 2005 VA examination report.  As such, direct service 
connection is not warranted here.  In reaching this decision 
the Board considered the Veteran's arguments in support of 
his assertion that his hearing loss is related to service, 
however, the Veteran, as a lay person untrained in the field 
of medicine, is not competent to offer an opinion in this 
regard. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

For all of the above reasons, service connection must be 
denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
December 2003 and March 2005 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  A separate letter of May 2006 provided 
the appellant with information concerning the evaluation and 
effective date that could be assigned should service 
connection be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
personal hearing.  He has been given two VA examinations.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  


ORDER


Service connection for bilateral hearing loss is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


